[Cite as Reeves v. Tait, 2022-Ohio-393.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                               WASHINGTON COUNTY

RUTH REEVES,                                     :
                                                 :        Case No. 20CA38
        Petitioner-Appellant,                    :
                                                 :
        v.                                       :        DECISION AND JUDGMENT
                                                 :        ENTRY
PAIGE TAIT, ET AL.,                              :
                                                 :
        Respondents-Appellees.                   :        RELEASED: 02/02/2022

                                           APPEARANCES:

Laura A. Knab, Marietta, Ohio for Appellant.

William L. Burton, Marietta, Ohio for Appellee.


Wilkin, J.

        {¶1} This is an appeal by petitioner-appellant, Ruth Reeves (“Reeves”),

from a Washington County Court of Common Pleas judgment entry that denied

her petition for grandparent visitation rights due to a lack of standing. Reeves

appeals asserting a single assignment of error: “[t]he trial court erred in finding

Petitioner had no standing to petition the court for grandparent visitation under

R.C. 3109.12 with regard to minor child, [R.T.].”1 There was no transcript of any

proceeding from the trial court, so after reviewing the party’s arguments, trial-

court pleadings, and applicable law, we find that the trial court did not err in

denying Reeve’s petition. Therefore, we affirm the trial court’s judgment entry



1 Reeves sought visitation of all three of her grandsons, R.T., J.T., and B.T., and the court found
that she lacked standing to seek visitation of all three. However, her appeal addresses only R.T.,
so our decision is limited to him.
Washington App. No. 20CA38                                                          2

denying Reeve’s petition for lack of standing.

                                  BACKGROUND

       {¶2} Reeves is Paige Tait’s mother. Paige Tait (“Paige”) and Joseph

Fields (“Joseph”) were married on November 5, 2013. On November 23, 2013,

Paige gave birth to R.F. n.k.a. R.T. Approximately two years later, on September

13, 2015, Paige and Joseph divorced. Subsequent to her divorce, Paige married

Kelly Tait (“Kelly”). During their marriage, Paige and Kelly had two sons, J.T and

B.T, and Kelly adopted R.F. and changed his name to R.T.

       {¶3} As their maternal grandmother, Reeves filed a motion seeking

visitation with her three grandsons pursuant to R.C. 3109.051(B) and (C), and

R.C. 3109.12. Appellees-respondents, Paige and Kelly, filed a response arguing

that all three children “are now the children of a married couple.” They claimed

that “the biological mother [Paige] and her husband [Kelly] are joined in their

effort to prevent [Reeves] further access to their children as a direct result of

abusive and detrimental behavior on the part of [Reeves].”

       {¶4} The magistrate issued a decision that concluded that Reeves lacked

standing to seek visitation of her three grandchildren. The magistrate first

determined that Reeves could not seek visitation under R.C. 3109.051(B)

because the “situational premise” of the statute - “divorce, dissolution of

marriage, legal separation, annulment, or child support proceeding that involves

a child” – “does not apply to the facts of this case.” The magistrate also found

R.C. 3109.12(A), which requires the mother of a child to be unmarried at the time
Washington App. No. 20CA38                                                          3

she gives birth, did not apply because Paige was married at the time she gave

birth to her three children.

       {¶5} Reeves objected to the magistrate’s decision. She acknowledged

that Joseph was R.T.’s biological father, but claimed that because Paige and

Joseph divorced and Kelly subsequently adopted the child, Joseph is no longer

considered R.T.’s father for purposes of this case. Rather, Reeves asserted that

Paige’s current spouse, Kelly, who adopted R.T., is R.T.’s father. Therefore,

Reeves argued because Paige was not married to Kelly when she gave birth to

R.T., Paige was unmarried for purposes of R.C. 3109.12. Thus, Reeves

maintained that she had standing to file a petition seeking visitation under that

provision.

       {¶6} The trial court overruled Reeves’ objections, finding that R.C.

3109.051(B) was not applicable because the “Court no longer has jurisdiction

over [R.T.], as he has been adopted by Kelly and the parental rights of [R.T.’s]

biological parent, Joseph, have been terminated, nor was he born to an

unmarried woman.” (Emphasis added.) The court also found that neither J.T nor

B.T. were born to an unmarried woman. Therefore, the court overruled Reeves’

objections and adopted the magistrate’s decision. It is this judgment that Reeves

appeals.

                               ASSIGNMENT OF ERROR

             THE TRIAL COURT ERRED IN FINDING PETITIONER HAD NO
             STANDING TO PETITION THE COURT FOR GRANDPARENT
             VISITATION UNDER R.C. 3109.12 WITH REGARDS TO MINOR
             CHILD [R.T.].
Washington App. No. 20CA38                                                              4

       {¶7} Reeves asserts that the stepparent adoption of R.T. “did not sever

the familial ties for the mother’s family[,]” and therefore she has standing under

R.C. 3109.12 to pursue visitation rights with her grandson, R.T., citing Moore v.

Strassel, 4th Dist. Pickaway No. 97CA32, 1998 WL 101354 (Feb. 26, 1998). She

acknowledges that “[i]f a child is born to an unmarried woman, the parents of the

woman … may file a complaint requesting the court … to grant them reasonable

companionship or visitation rights with the child.” She claims that “[Kelly] Tait’s

adoption broke any ties that the family of the natural father previously had to the

minor child. * * * The adoption related back to birth and as such, Mr. Tait is the

father listed on [R.T.’s] birth certificate.” Thus, Reeves argues that at the time of

the child’s birth, Paige was not married to the person who is currently identified

as R.T.’s father. Accordingly, Reeves maintains Paige was unmarried at the time

that she gave birth to R.T., so Reeves has standing under R.C. 3109.12 to seek

visitation with R.T.

       {¶8} In response, appellees argue that Reeves’ assertion that “[a]t the

time of birth, the legal parents of [R.T.] were unmarried” - is incorrect. Appellees

cite to a North Carolina court order that indicates Paige and Joseph were married

at the time R.T. was born. Consequently, appellees argue that Paige was not

unmarried when she gave birth to R.T., which is a requirement under R.C.

3109.12(A) for a relative to petition for visitation. Accordingly, appellees argue

that the trial court did not err in holding that Reeves lacked standing to petition for

visitation with R.T.
Washington App. No. 20CA38                                                            5

                                  A. Standard of Review

       {¶9} Because standing is a question of law, we apply a de novo standard

of review. Holiday Haven Members Assn. v. Paulson, 4th Dist. Hocking No.

13CA13, 2014-Ohio-3902, ¶ 13. “De novo appellate review means that we afford

no deference to a trial court's decision and, instead, conduct our own,

independent review of the evidence.” Id., citing Wells Fargo Bank, N.A. v.

Odita, 10th Dist. Franklin No. 13AP-663, 2014-Ohio-2540, ¶ 8.

       {¶10} “[G]randparents have no constitutional right of association with their

grandchildren.” In re Martin, 68 Ohio St. 3d 250, 252, 626 N.E.2d 82 (1994),

citing In re Schmidt, 25 Ohio St.3d 331, 336, 496 N.E.2d 952 (1986). Rather, the

only right for grandparents to visit their grandchildren “must be provided for by

statute, and that the Ohio statutes allow visitation only if it is in the

grandchildren’s best interest.” Id., citing In re Whitaker, 36 Ohio St.3d 213, 217,

522 N.E.2d 563 (1988). “The General Assembly has authorized grandparent

visitation in three situations: (1) in divorce, dissolution, legal separation, or

annulment proceedings (R.C. 3109.051); (2) where the parent of the child is

deceased (R.C. 3109.11); and (3) where the child is born to an unmarried

mother * * * (R.C. 3109.12[A]).” (brackets sic.) Id. at 253, see also McFall v.

Watson, 4th Dist. Vinton No. 8CA667, 2008-Ohio-5205, ¶ 12. “Grandparental

visitation rights in Ohio do not vest until the occurrence of [at least one these

three] disruptive precipitating event[s]” occurs. In re Gibson, 61 Ohio St. 3d 168,

169, 573 N.E.2d 1074 (1991).
Washington App. No. 20CA38                                                          6

                                    B. Analysis

       {¶11} Reeves’ complaint sought visitation under R.C. 3109.051, as well as

R.C. 3109.12. The trial court found that Reeves lacked standing under both

provisions. However, on appeal, Reeves challenges the trial court’s

interpretation of R.C. 3109.12 only. Accordingly, our analysis is limited to R.C.

3109.12, which states:

        (A) If a child is born to an unmarried woman, the parents of the
        woman and any relative of the woman may file a complaint
        requesting the court * * * to grant them reasonable * * * visitation
        rights with the child.

        ***

        (B) The court may grant the parenting time rights or
        companionship or visitation rights requested under division (A) of
        this section, if it determines that the granting of the parenting
        time rights or companionship or visitation rights is in the best
        interest of the child. * * *.

        The marriage or remarriage of the mother or father of a child
        does not affect the authority of the court under this section to
        grant the natural father reasonable parenting time rights or the
        parents or relatives of the natural father or the parents or
        relatives of the mother of the child reasonable companionship or
        visitation rights with respect to the child.

(Emphasis added.)

       {¶12} Reeves acknowledges the “unmarried” requirement in R.C.

3109.12(B), but she asserts that “[t]he issue in this case is whether the

subsequent marriage of the parents of the minor child to each other interferes

with the Court’s authority to grant reasonable companionship to relatives after

marriage.” [Emphasis sic.] In effect, Reeves maintains the question is whether

Paige was married to Kelly when she gave birth to R.T., and because she was
Washington App. No. 20CA38                                                             7

not, Paige was “unmarried” at the time that she gave birth to R.T. for purposes of

R.C. 3109.12(A). We agree with Reeves that the “disruptive precipitating event”

that determines whether Reeves has standing to seek visitation with R.T. is

whether Paige was unmarried when she gave birth to R.T. However, we

disagree with Reeves’ assertion that the question is whether Paige was married

to Kelly.

        {¶13} “Under Ohio law, it is a cardinal rule that a court must first look to

the language of the statute itself to determine the legislative intent.” In re Collier,

85 Ohio App. 3d 232, 237, 619 N.E.2d 503 (4th Dist. 1993), citing Shover v.

Cordis Corp., 61 Ohio St.3d 213, 218, 574 N.E.2d 457 (1991). “Courts should

give effect to the words of the statute and should not modify an unambiguous

statute by deleting or inserting words; that is, we have no authority to ignore the

plain and unambiguous language of a statute under the guise of statutory

interpretation.” State v. Clemons, 2013-Ohio-3415, 996 N.E.2d 507, ¶ 7 (4th

Dist.), citing State v. McDonald, 4th Dist. Ross No. 04CA2806, 2005-Ohio-3503,

¶ 11.

        {¶14} “[T]he clear language of R.C. 3109.12, if a child is born to an

unmarried mother, the grandparents may request visitation rights.” Moore v.

Strassel, Pickaway No. 97 CA 32, 1998 WL 101354, *3 (Feb. 26, 1998).

We find this language necessarily asks whether the woman was married at the

time that she gave birth to the child. At the time that Paige gave birth to R.T. she

was still married to Joseph. Therefore, for purposes of R.C. 3109.12(A), Paige

was not unmarried when she gave birth to R.T. Without the occurrence of that
Washington App. No. 20CA38                                                           8

disruptive precipitating event, Reeves lacked standing to seek visitation under

R.C. 3109.12.

         {¶15} Contrary to Reeves’ argument, there are no words in R.C. 3109.12

that indicate that a woman’s marriage, subsequent to the birth of her child,

relates back to date of the child’s birth for purposes of R.C. 3109.12(A). To

accept Reeves’ argument that Paige’s subsequent marriage to Kelly and his

adoption of R.T. is the disruptive precipitating event changing Paige’s marital

status at the time of R.T.’s birth would require us to insert words into R.C.

3109.12(A) that do not exist, which is beyond our authority. Only the

General Assembly has the authority to enact, amend, or repeal laws. City of

Toledo v. State, 2018-Ohio-2358, 154 Ohio St. 3d 41, 47, 110 N.E.3d 1257,

citing Article II, Section 1, and Article III, Section 5 of the Ohio Constitution.

         {¶16} Our plain reading of R.C. 3109.12(A) is also consistent with

its purpose, which “authorizes a parent of an unmarried woman to seek

visitation with a child born to her [because the] statute ‘recognizes that

the * * * maternal * * * relatives of a child born to an unmarried mother

often play a significant role in the care and upbringing of a child, which

can be strained or severed as time progresses * * *.’ ” In re H.A., 2d

Dist. Montgomery No. 25832, 2013-Ohio-5457, ¶ 4, quoting Nicoson v.

Hacker, 11th Dist. Lake No. 2000-L-213, 2001 WL 1602666, *2 (Dec. 14,

2001).

         {¶17} Therefore, we conclude that the plain language of R.C. 3109.12(A)

requires that a mother be unmarried at the time she gives birth to a child as a
Washington App. No. 20CA38                                                            9

prerequisite to the mother’s parents seeking visitation with their grandchildren.

Accordingly, the future event of divorce, remarriage and adoption of the child are

not relevant because what matters is the mother’s marital status at the time of

the birth of the child. At the time Paige gave birth to R.T., she was married to

her, now ex-husband, Joseph Fields. Consequently, because there was no

disruptive, precipitating event (i.e., that Paige was not unmarried at the time she

gave birth to R.T.), Paige’s mother, Reeves, had no standing to seek visitation

rights with R.T. under R.C. 3109.12.

                                       CONCLUSION

       {¶18} Because R.C. 3109.12(A) permits a mother’s parent or relatives to

seek visitation with their daughter’s children only if the mother is unmarried at the

time of their birth, Reeves lacked standing to seek visitation with R.T. because

Paige was married at the time she gave birth. Consequently, the trial court did

not err in denying Reeves’ motion for visitation due to a lack of standing.

Therefore, we overrule Reeves’ assignment of error and affirm the judgment of

the trial court denying Reeves’ petition.



                                                        JUDGMENT AFFIRMED.
Washington App. No. 20CA38                                                        10

                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall
pay the costs.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Hess, J.: Concur in Judgment and Opinion.


                                       For the Court,


                                  BY: ____________________________
                                      Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.